Title: Pennsylvania Assembly: Reply to the Governor, [26 May 1764]
From: Pennsylvania Assembly
To: Penn, John


  The Assembly had reconvened on May 14 after a seven-week recess, and on the 17th Governor Penn sent down a long message in reply to that of the House on March 24 concerning the £55,000 supply bill. He reviewed the circumstances leading to the order in council of Sept. 2, 1760, and argued that, if the wording of the stipulation regarding assessment of the Proprietors” located but uncultivated lands was as ambiguous as the Assembly now alleged, their agents and counsel should have demanded a clarification at that time. He would not now discuss “the Equity and Justice of the Decree,” he said; to do so would subject him “to the Charge of offering the highest Affront to, and flying in the Face of, that supream and august Judicatory who pronounced it.” The Assembly’s argument that a sound rule for interpreting “the Intention of another,” when two opposite meanings were possible, was to apply the one which was “perfectly consistent with Justice and Equity” Penn found quite “extraordinary” and an attempt to “shift the Question, and state a different Case” than the one before them. The “Abuse and Obliquy” the Assembly had bestowed on the Proprietors “with so lavish a Hand” in the last message and the censure passed on the governor for doing his duty were groundless and he would “pass over them with the silent Disregard they deserve.” Penn concluded by urging once more the revision of the bill so that the military forces could be kept up and the large arrears be paid to the troops employed in the defense of the frontier.
After this message had been read, the Assembly appointed a committee of seven, including Franklin, to prepare a reply, and voted “by a great Majority” to send the bill back to the governor unaltered. Penn returned it promptly the next morning, May 18, by the secretary, who was instructed to say that the governor found the same objections to it as before and hence “could not agree to pass it.” The Assemblymen, faced with this “final Negative,” recognized their defeat. Since “the Demands of His Majesty’s General cannot be complied with by the Province, but upon such unequal Terms as his Honour is pleased to prescribe,” a majority voted that a committee previously appointed to draft a reply to the message of the 17th should now bring in a new bill “conformable to the Amendments proposed by the Governor on the former Bill.” Immediately afterwards two petitions to the King were read asking him to take the province under his immediate government; one of these was “signed by upwards of Fifteen Hundred Inhabitants” and the other “by the Society in this Province called Quakers.”
The committee presented the new bill on May 19, and the Assembly passed and sent it to Penn on the 22d. In the paragraph dealing with the assessment of the Proprietors” located but uncultivated lands—the major subject of controversy—the offending words “under the same Circumstances of Situation, Kind and Quality” had been struck out, so that the bill now used the precise language of the order in council and provided that the best located uncultivated lands of the Proprietors were to be assessed at no higher rate than were the worst such lands of the inhabitants.
Governor Penn thus won a major victory but, as events showed, he was not content with this achievement. When he laid the bill before the Council his advisers pointed out that, although Franklin and Charles had promised the Privy Council in 1760 that the Assembly would amend the supply acts of 1759 and 1760 in accordance with the stipulations then laid down, no such amendments had ever been enacted and the present bill failed to include them. Furthermore, the receivers general, Richard Hockley and Edmund Physick, now complained that the bill required them to file a detailed account of all proprietary property and of all quitrents due the Proprietors, arranged by townships and counties, within fifteen days of receiving the necessary forms from the assessors. Repeated changes in the boundaries of townships, districts, and counties, they said, and frequent resales of lands on which quitrents were due made accurate reports in such a short time impossible. The receivers general asked that they be given more time and that they be not held liable for “mistakes and inadvertencies.” Governor Penn therefore returned the bill to the Assembly, May 25, with a message asking for inclusion of the specific amendment of the earlier supply acts and for the changes which the receivers general considered necessary.
The assemblymen, who thought they had complied fully with the governor’s terms, were naturally infuriated by these fresh demands. Without taking time to appoint a committee, they prepared “at the Table” a curt reply pointing out that in all his previous messages the governor had insisted that they make the bill conformable to words of the order in council, “after which you would readily pass it into a Law.” They had “strictly complied” with this demand, they said, but Penn had now “been pleased to start two Objections, both of them new, notwithstanding the Parts of the Bill objected to have been repeatedly and long before you.” They asked him to assent to the bill and sent it back to him for the purpose.
Before any further action by the Assembly on this issue was possible, Isaac Norris had resigned as speaker and Franklin had been elected in his place. When the assemblymen returned to their quarters after the ceremony in which Penn had confirmed their choice of Franklin and were prepared to resume business, they received a written message from the governor demanding “a speedy and explicit Answer” whether they “would or would not amend the present Supply Bill, or frame a separate One, in compliance with the Stipulations of your Agents, so often mentioned and recommended,” but which they had ignored in their message of the day before. It was “absolutely necessary,” Penn said, to have their answer before he could decide about the bill before him. The House took this message into consideration at once, and “after some Time spent therein,” prepared an answer “at the Table,” and agreed to it. Then for the first time in his capacity as speaker Franklin signed a message to the governor.
 
May it please your Honour,
[May 26, 1764]
In Answer to your Message of this Day, we beg Leave to observe, that in Compliance with the General’s Requisition, we have voted the Number of Men demanded for the Service of the Crown, and have prepared a Bill for their Support, strictly conformable to the Stipulations entered into by the Agents of this Province, which Bill is now before you, and we again request your Honour would, without Delay, give your Assent thereto, it being so immediately necessary for His Majesty’s Service, and the Defence of His Colonies.
As to the Amendments you require of the Acts of 1759 and 1760, we do not conceive how that Matter can be “absolutely necessary” to your Determination on the Supply Bill now before you: Those Amendments have been repeatedly required of former Assemblies, who, after full Enquiry, were of Opinion, that no Injustice had ever been done to the Proprietaries in the Execution of those Acts; however, should your Honour hereafter make the contrary appear to this House, we shall chearfully take the Matter proposed under our Consideration, and do the Proprietaries all the Justice that can be reasonably desired.
  Signed by Order of the House,
Benjamin Franklin, Speaker.
